Citation Nr: 1011596	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to 
December 1985.  He had additional service with the Missouri 
Army National Guard from March 1985 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board also notes that in his Substantive Appeal the 
Veteran requested a Travel Board hearing, but later withdrew 
this request.  See August 2009 report of contact with 
Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges he has an acquired schizophrenia that 
developed during a period of active service while serving 
with the Army National Guard.  

Generally, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service in the line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state. "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States[; a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 
(2007). "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505. Id.

The Appellant in this case is a "Veteran" based on his active 
duty service from August 1985 to December 1985.  Therefore, 
he is entitled to "Veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  But to the extent his claim, instead, is predicated 
on his Army National Guard service, he must first establish 
that he qualifies as a "Veteran" for those periods of 
additional service before any compensation may be awarded.  A 
review of the record fails to disclose evidence of the 
Veteran's periods of active duty for training (ACDUTRA) or 
inactive training for training (INACDUTRA).  

Given the legal provisions cited above, effective appellate 
review requires information as to which periods of the 
appellant's service in the National Guard represented 
INACDUTRA and which periods represented ACDUTRA.  There is no 
evidence that indicates which periods of the appellant's 
service represented INACDUTRA or ACDUTRA.  When obtaining 
records in Federal custody, VA must make as many requests as 
are necessary to obtain relevant records, until VA concludes 
that further efforts to obtain these records are futile.  38 
C.F.R. § 3.159(c)(2).  Given the importance of the 
information to the appellant's claim, the Board concludes 
that RO must conduct further efforts to verify the 
appellant's periods of ACDUTRA or INACDUTRA.  If such further 
efforts to obtain these records prove to be futile, this fact 
should be documented by the AMC/RO.

The Board notes that efforts to obtain complete copies of the 
Veteran's active duty and National Guard treatment records 
have been unsuccessful.  While it is unfortunate that 
complete service treatment records are not available, the 
absence of such records does not preclude a grant of service 
connection.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With this 
in mind, the Board observes that the Veteran has not been 
afforded a VA examination in conjunction with his claim.  

The Board finds that the evidence of record, including the 
Veteran's lay statements suggests that his acquired 
psychiatric disorder may have been either initially 
manifested during a period of active service or ACDUTRA.  As 
such, a VA examination is necessary to determine the nature 
and etiology of any current acquired psychiatric disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to 
include contacting the appellant and any 
appropriate agency or National Guard unit, 
to verify all periods of ACDUTRA and 
INACDUTRA.  Reports of retirement points 
do not contain the necessary information 
in this regard.  If it is not possible for 
this information to be obtained, this fact 
should be specially documented in the 
claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, to include 
schizophrenia, and its relationship, if 
any, to the Veteran's known periods of 
basic training and/or ACDUTRA/INACDUTRA.  

After reviewing the claims file and 
conducting an examination, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the claimed 
disability is the result of injury or 
disease incurred or aggravated by (a) 
disease or injury during active duty 
(basic training) or a period of active 
duty for training (ACDUTRA) during 
National Guard service; or (b) injury 
during a period of inactive duty training 
(INACDUTRA) during National Guard service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.
 
The examiner should set forth all 
examination findings, along with a 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


